Title: To George Washington from John Page, 31 July 1789
From: Page, John
To: Washington, George



Sir
New York July 31st 1789

That I may not be troublesome & appear to others if not to yourself to obtrude myself too often on your Goodness, I take this Method of apologising for leaving a Letter with your Lady, & directing it to you without knowing its Contents but Sir Mrs Whiting’s Character & good Sense, induced me to comply with her Request, which was to direct her Letter & present it to you. At the Request of Captain Roane who is very warmly recommended to me by Col. Mathews of Norfolk I inclose his Commission as Searcher of the District in which he prays you will be pleased to continue him or that you will give him such other Commission in the Customs as you may think proper—in Justice to Captain Roane I have inclosed Col. Mathews Recommendation of him—Be pleased to accept of my warmest Thanks for your kind Intimations to me of your garcious & benevolent Intentions respecting the Loss of my deceased Friend & be assured that I am Sir with the highest Respect your much obliged & most obedient hble Servant

John Page

